.       .




                        THEAA~TORNEYGENERAI.
                                      OF   TEXAS
                                  AUSTIN    SZ.‘D?EXAS
  WVIJiL   WILSON
ATTORNEYGENERAL




                                       February     20,   1957.


     Honorable  Leonard     Howell,                          Opinion   WW -   33
     county Attorney,
     Midland County,                                         Re: The authority   of the
     Midland, Texas.                                             County Commlssloners ’
                                                                 Court to Choose a
                                                                 County Depository
                                                                 Under the Stated
     Dear Mr. Howell:                                            Facts.

                 In your letter    of February 11, 1957, you requested    an
     opinion    concerning    the authority  of the County Commissioners’
     Court of Midland County, Texas, to select        a bank as a county
     depository.       The fact altuation    Involved in your request   Is sub-
     stantially     as follows :

                 The County Commlasloners’       Court of Midland County, Texas,
     having given notfce       as required    by Article    2544, Vernon’s      Civil
     Statutes,    proceeded    in their selection      of a county depository         in
     accordance    with the provisions      of Article     2546, Vernon’s      Civil
     Statutes.       It was at that time noted that but one of the applying
     banks had complied with the provisions            of Article     2545, Vernon’s
     Civil   Statutes,    requiring   the applicant      to make a statement       of the
     amount of its paid up capital         stock and permanent surplus          and to
     Include a statement       showing the flnanclal       condition     of said appli-
     cant.     The President      of the First   National    Bank of Midland, Texas,
     was present at the meeting of the County Commissioners’                  Court,how-
     ever, and proceeded       to orally   submit the Information         which had
     been omitted from the application          of his bank.         This information
     was subsequently      submitted    to the County Commissioners' Court in
     proper written     form that same day.        After    consideration      and dis-
     cussion    of the applicants     by the Commissioners’        Court, on the same
     day, a motion was made, seconded,          and unanimously       approved that
     the First    National    Bank of Midland, Texas, be awarded the contract
     as the Depository       of the County Public Funds.

                  Based upon the above      facts   , you asked    the following
     question:

                         ?Zan the County Commissioners     Court of
                  Midland County, Texas, lawfully     consider   and accept
                  the application  of the First   National    Bank, Midland,
                  Texas, as a depository  of the Public Funds of said
Hon. Leonard   Howell   - page 2      - ww-    33

         County when said applicant        failed    to originally
         Include with its application         the statement      of
         the amount of paid up capital          stock and perma-
         nent uurplus and a statement         ahowlng its flnan-
         clal   condition  at the date of said application,
         although    said applicant’s     president,    at the
         meeting of the Commissioners         Court held to con-
         sider such applicants,       arose and verbally       gave
         such Information     to said Commissioners        Court,
         and~thereafter,    the same day, during said Bank’s
         regular   banking hours,     caused to be delivered
         to said Commissioners       Court a proper statement
         of such matters?”

         Article   2545,   Vernon’s    Civil    Statutes   ‘reads   in part:

                  “Any banking corporation,       association      or
         Individual     banker In such county desiring         to be
         designated     as county depository      shall make and
         deliver     to the County Judge an application          apply-
         ing for such funds and said application             shall
         state    the amount of paid up capital        stock and
         permanent surplus      of said bank and there shall          be
         furnished     with said application      a statement      show-
         ing the financial      condition     of said bank at the
         date of said application         which shall    be delivered
         to the County Judge on or before           the first    day of
         the term of the Comm~slonersurt               at which the
         selection     of the depositories      Is to be made.. . . ”
         (Fmphas la ours ) .

         Article   2546,   Vernon’s    Civil    Statutes   reads    In part:

                 “It shall   be the duty of the Commissioners
         Court at ten o’clock       a. m. on the first       day of each
         term at which banks are to be selected             as county
         deporltorles,     to consider     all applications     filed
         with the County Judge, cause such applications                to
         be entered upon the minutes of the Court and to
         select    those applicants     that are acceptable       and who
         offer   the most favorable       terms and conditions       for
         the handling    of such funds and having the power to
         reject    those whose management or condition,           In the
         opinion    of the Court,    does not warrant placing          of
         county funds In their        possession   . . . .”
       .    -




Hon.   Leonard   Howell    - Page 3 -   w-33


            The applicant      bank In queatlon     has shown an~lntent     to
apply to the County Commissioners 1 Court of Midland County, Texas,
for a designation        as the county depository.         It has evidenced      this
by the fllln       of the written     application.       Inasmuch as Articles
2545 and 254 8 Vernon's         Civil  Statutes,    as quoted above, allow for
the filing     of'appllcatlons      by banks on or before      the first   day of
the term of the County Commissioners T-Courtlch                     the selection
Is to be made and for the selection             of a bank by the'county     Comm-
issioners'     Court as a county depository         on that date;    It Is our
opinion    that the supplemental       Information    as furnished    by the
President    of the First National        Bank of Midland,     could properly     be
considered     as submitted     on or before     the date required    by Article
2545.
          For the reasons  mentioned above,  It Is our opinion   that
the County Commissioners'   Court of Midland County, Texas, may law-
fully consider  and accept  the application  of the First  National
Bank of Midland, Texas, as a county depository.

            In the light     of the above comment, It becomes unnecessary
to answer your second        Inquiry concerning the handling of these
applications.



                                        SUMMARY

                         The County Commissioners'           Court may
                   lawfully   consider     and accept      the appllca-
                   tlon of a Bank as a County Depository              where
                   the application      did not contain       a statement
                   showing the financial         condition    of the bank
                   but the President       orally    supplied    such ln-
                   formation   and subsequently         submitted    It In
                   proper written     form on the date the appllca-
                   tlons were opened and considered            by the Court.

                                              Very   truly     yours,


WCRjr:f
                                              WILL WILSON
APPROVED:                                     ATTORNEY(IJENERALOFTXA3                 r\

OPINION COMMITTE
By II. Grady Chandler,
    Chairman                                           stant     Attorney   General